DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I and Species A, claims 1-5 and 8-11 in the reply filed on 17 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 6, 7, and 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The reference cited in the information disclosure statement (IDS) submitted on 14 July 2020, has been considered.

Drawings
The drawings received on 14 July 2020 are accepted.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanno et al. (US 10,493,774).
With respect to claim 1, Kanno discloses an element substrate having a layered structure comprising: 
a heating resistance element (Fig. 4B, element 109);  
a first insulation layer (Fig. 4B, element 104) where a temperature detection element (Fig. 4B, element 106) constituted by a via (Fig. 4C, element 105) is formed; and 
a second insulation layer (Fig. 4B, element 107) provided between the heating resistance element and the temperature detection element which 
The examiner notes to applicant that there is no structure (i.e. controller) and/or functional language (i.e. “means for” and/or “configured to”) that links the electrical relationship of the heating resistance element to the temperature detection element in the element substrate as claimed.  Thus, the limitations concerning how the element substrate is operated are not seen to further limit the structure of the claims and are not seen to distinguish the structure in view of Kanno.
With respect to claim 2, Kanno discloses the heating resistance element (Fig. 4B, element 109) and the temperature detection element (Fig. 4B, element 106) at least partially overlap each other in plan view (Column 7, lines 8-11) of the element substrate (Fig. 4B, element 100).
With respect to claim 3, Kanno discloses in the temperature detection element (Fig. 4B, element 106), a connection portion (Fig. 4C, element 109) with a conductor (Fig. 4C, element 103) separate from the via (Fig. 4C, element 105) is not formed in a region where the temperature detection element overlaps the heating resistance element (Column 8, lines 58-63).
With respect to claim 4, Kanno discloses the via (Fig. 4C, element 105) is formed in a state where at least a depression (Fig. 4C, i.e. portion of the insulation layer replaced by element 105) provided in the first insulation layer (Fig. 4B, element 104) or a through hole passing through the first insulation layer (Fig. 4B, element 104) is filled with a metal material (Column 7, lines 26-29).

With respect to claim 8, Kanno discloses a wire (Fig. 4B, element 103b) that is electrically connected to the temperature detection element (Fig. 4B, element 106), and a second via (Fig. 4B, element 103) that connects the temperature detection element and the wire and is different from the temperature detection element (Column 8, lines 13-15).
With respect to claim 9, Kanno discloses the via (Fig. 4C, element 105) is formed of a material having any of tungsten (Column 7, line 29), aluminum, and copper as a main component.
With respect to claim 10, Kanno discloses a thickness of the temperature detection element (Fig. 4B, element 106) is 100 nm to 2000 nm (Column 10, lines 23-24).
With respect to claim 11, Kanno discloses a liquid ejection head (Fig. 2, element 3) comprising the element substrate (Fig. 4B, element 100) that ejects liquid by using heat generated (Column 5, lies 20-30) by the heating resistance element (Fig. 4B, element 109).




Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810.  The examiner can normally be reached on M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        09/20/2021